NO. 12-09-00324-CV

      IN THE COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT

      TYLER, TEXAS

JOE COY WHITLOW, (     APPEAL FROM THE 241ST
APPELLANT

V.    (     JUDICIAL DISTRICT COURT OF

HEALTHPORT, P.A. D/B/A
PAIN RECOVERY CENTER OF,     (    SMITH COUNTY, TEXAS
TYLER AND BOBBY HOLBROOK,
APPELLEES



                             MEMORANDUM OPINION
                                 PER CURIAM
      Appellant, Joe Coy  Whitlow,  has  filed  a  motion  to  dismiss  this
appeal.  In his motion, Whitlow states  that  his  dispute  with  Appellees,
Healthport, PA, d/b/a Pain Recovery Center of Tyler and Bobby Holbrook,  has
been resolved and he  no  longer  wishes  to  pursue  the  appeal.   Because
Whitlow has met the  requirements  of  Texas  Rule  of  Appellate  Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered February 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.






                                  (PUBLISH)